IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 49 EM 2020
                                                :
                                                :
                 v.                             :
                                                :
                                                :
 OMAR LYONS                                     :
                                                :
                                                :
 PETITION OF: DANIEL A. ALVAREZ                 :

                                        ORDER


PER CURIAM

      AND NOW, this 28th day of August, 2020, in consideration of the Application to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County to determine whether Omar Lyons’ present counsel should be

permitted to withdraw, as well as any related questions, including whether to permit Omar

Lyons to proceed pro se.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 90 days and to notify this Court promptly of its

determination.